 Case 2:19-cv-06301-AB-KS Document 24 Filed 08/07/19 Page 1 of 2 Page ID #:342



     LAMKIN IP DEFENSE
1    Rachael D. Lamkin (246066)
     One Harbor Drive, Suite 304
2    Sausalito, CA 94965
     916.747.6091
3    RDL@LamkinIPDefense.com
4    Attorney for Defendant
     Garmin International, Inc.
5
6                          UNITED STATES DISTRICT COURT
7                        CENTRAL DISTRICT OF CALIFORNIA
8
      Philips North America, LLC,             )        Case No. 2:19-cv-06301-AB (KSx)
9                                             )
10                   Plaintiff,               )        L.R. 7.1-1 NOTICE OF
                                              )        INTERESTED PARTIES
11                      v.                    )
12                                            )
                                              )
13    Garmin International, Inc., Garmin USA, )
14    and Garmin LTD                          )
                                              )
15
                   Defendants.                )
16                                            )
17
                     L.R. 7.1-1 NOTICE OF INTERESTED PARTIES
18
19          Pursuant to Civil L.R. 7.1-1, the undersigned, counsel of record for Garmin
20   International, Inc. certifies that the following listed party (or parties) may have a
21   pecuniary interest in the outcome of this case. These representations are made to
22   enable the Court to evaluate possible disqualification or recusal.
23
24                     PARTY                                     INTEREST
25    GARMIN INTERNATIONAL, INC., a                Defendant and Counter-Claimant;
26    Kansas corporation                           wholly owned subsidiary of Garmin
27                                                 Ltd., a Swiss corporation.
28
                                            LR 7.1-1                                         1
 Case 2:19-cv-06301-AB-KS Document 24 Filed 08/07/19 Page 2 of 2 Page ID #:343




 1   GARMIN USA, INC., a Kansas               Defendant and Counter-Claimant;

 2   corporation                              wholly owned subsidiary of Garmin

 3                                            International, Inc.

 4
 5         August 7, 2019                             Respectfully submitted
 6
 7
 8                                                    _________________________
 9                                                    Rachael D. Lamkin
10                                                    Attorney for Defendant
11
12
13
14                 L.R. 7.1-1 NOTICE OF INTERESTED PARTIES

15
16        On this date, August 7, 2019, Defendant Garmin International, Inc.’s LR 7.1-1

17   NOTICE was served upon Plaintiff using the Court’s ECF system.

18
19
20                                                           ___________________

21                                                           Rachael D. Lamkin

22
23
24
25
26
27
28
                                        LR 7.1-1                                      2
